          Case 1:16-cv-01654-MC          Document 26        Filed 08/31/21     Page 1 of 2




                              UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

JEREMIAH SHATTUCK,                                    Civil No. 1:16-CV-01654-MC

         Plaintiff,

         v.                                           ORDER FOR REMAND

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION

         Defendant.


         This case is before the Court on remand from the Court of Appeals for the Ninth Circuit. That

Court granted the Commissioner’s unopposed motion to vacate and remand. Pursuant to that order,

this case is REMANDED to the Commissioner pursuant to sentence four of 42 U.S.C. § 405(g) for

further administrative proceedings consistent with the Supreme Court’ s decision in Carr v. Saul, __

U.S. __, 141 S. Ct. 1352, __ L. Ed. 2d __ (2021).

         LET JUDGMENT BE ENTERED ACCORDINGLY.




                                31st
         IT IS SO ORDERED this _________ day of           August              , 2021.


                                                 s/Michael J. McShane
                                               ____________________________________
                                               UNITED STATES DISTRICT JUDGE




Page 1    ORDER - [1:16-CV-01654-MC]
         Case 1:16-cv-01654-MC        Document 26   Filed 08/31/21   Page 2 of 2




Submitted by:


SCOTT ERIK ASPHAUG, OSB #833674
United States Attorney

RENATA GOWIE, OSB #175273
Civil Division Chief

s/ Lars J. Nelson
LARS J. NELSON
Special Assistant United States Attorney
of Attorneys for Defendant
(206) 615-3717




Page 2   ORDER - [1:16-CV-01654-MC]
